DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/29/2022 has been entered.
The drawings were received on 6/29/2022.  These drawings are accepted.
The objections over the Drawings as presented in the Office Action mailed 5/23/2022 have been withdrawn based on the amendment filed 6/29/2022.
The rejections under 35 U.S.C.112(a) as presented in the Office Action mailed 5/23/2022 have been withdrawn based on the Remarks filed 6/29/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of Claim 2 directed to a species non-elected without traverse.  Accordingly, Claim 2 has been cancelled.

Allowable Subject Matter
Claims 1 and 3-12 are allowable over the prior art of record.
The following is an examiner' s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest an illuminating construction strip configured as a landscape edging strip and comprising an elongated construction substrate configured as an edging substrate, a heat sink disposed in a first slot along a long dimension of the construction substrate; a lighting strip disposed in a first channel along the long dimension of the construction substrate, wherein the lighting strip is thermally conductive to the heat sink; a lens disposed in a second slot along the long dimension of the construction substrate, wherein the lens is closely spaced apart from a light emitting surface on the lighting strip; and wherein the lens and the second slot open into a light-emitting channel on a front face of the construction substrate, as specifically called for in the claimed combinations.
The closest prior art, Hirai et al. (WO 2011055488) does not disclose the illuminating construction strip is configured as a landscape edging strip and the elongated construction substrate is configured as an edging substrate, as required by the claim and there is no motivation absent the applicant' s own disclosure to modify the Hirai et al. reference in the manner required by the claims.
While an illuminating construction strip comprising an elongated construction substrate, a heat sink disposed in a first slot along a long dimension of the construction substrate, a lighting strip disposed in a first channel along the long dimension of the construction substrate, the lighting strip is thermally conductive to the heat sink, a lens disposed in a second slot along the long dimension of the construction substrate, wherein the lens is closely spaced apart from a light emitting surface on the lighting strip, and the lens and the second slot open into a light-emitting channel on a front face of the construction substrate is known in the art, the combination of such illuminating construction strip being configured as a landscape edging strip is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.  Rather, the strip disclosed by Hirai et al. is intended as a handrail, and utilizing the strip in a configuration designed for landscape edging such that the elongated construction substrate is configured as an edging substrate would not flow naturally to one of ordinary skill in the art due to the differing requirements of the application of the illuminating strip in installation as a handrail and as a landscape edging strip.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ERIN KRYUKOVA/Examiner, Art Unit 2875